By the Court,
Coleman, J.
(on motion to retax costs and for attorneys’ fees) :
Since the filing of the opinion in this case, counsel for .appellant have applied to the court for an order to retax the costs on appeal, and for an order awarding them attorneys’ fees.
As to the first motion, we need simply say that the court is without jurisdiction to consider it. Paragraph 3 of rule VI of this court provides:
“If either party desires to object to the costs claimed by the opposite party, he shall, within ten days after the service upon him of a copy of the cost bill, file with the clerk and serve his objections. Said objections shall be heard and settled and the costs taxed by the clerk. An appeal may be taken from the decision of the clerk, either by written notice of five days, or orally and instanter, to the justices of the court, and the decision of such justices shall be final. If there be no objections to the costs claimed by the party entitled thereto, they shall be taxed as claimed in the cost bill.”
From even a casual reading of this rule it will be seen that this court cannot consider objections to a cost bill except on appeal from a decision of the clerk of the court. The matter is not before us on appeal from such a decision.
*213In the matter of the motion for the allowance of attorney’s fees, it is asked that the court enter an order directing the Grand Lodge of the Independent Order of Odd Fellows to pay the expenses of the proceedings heretofore had, including the attorneys’ fees, “out of the funds coming to said Grand Lodge” from the Hartung estate.
In the first place, we do not see how we can make an order on this appeal which in legal effect would be a judgment in favor of the attorneys and against the appellant. No issue has been made up and tried in the lower court involving the question, and no such question was before us on appeal. To grant the order sought would be equivalent, in legal effect, to rendering a judgment against appellant in a proceeding in which it has not had its day in court.
If counsel for appellant are entitled to any compensation for their services out of the estate of decedent, we think it is entirely a matter within the province of the court below.
It is the order of the court that both motions be denied.